An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1263
                       NORTH CAROLINA COURT OF APPEALS

                              Filed:    15 April 2014


IN THE MATTER OF:

J.M.,                                         Sampson County
      A Juvenile.                             No. 11 JT 9




      Appeal by respondent from orders entered 30 March 2012 by

Judge Sarah C. Seaton and 24 July 2013 by Judge Leonard W.

Thagard in Sampson County District Court.               Heard in the Court of

Appeals 31 March 2014.


      Warrick and Bradshaw, P.A., by Frank L. Bradshaw, for
      petitioner-appellee Sampson County Department of Social
      Services.

      K & L Gates, LLP, by Leah D’Aurora Richardson, for guardian
      ad litem.

      Mark Hayes for respondent-appellant.


      DAVIS, Judge.
                                      -2-
     Respondent-mother      (“Respondent”)       appeals        from   the    trial

court’s orders ceasing reunification efforts and terminating her

parental rights to her child “Jill.”1           We affirm.

     Respondent is the mother of Jill.            Jill was born 15 October

2009 in Cumberland County, North Carolina and is the subject of

this case.     On 10 November 2010, the Sampson County Department

of Social Services (“DSS”) received a report that Respondent had

inappropriately disciplined Jill’s sister.                The report stemmed

from an incident in which a school employee discovered a wound

on Jill’s sister’s buttocks.          Pursuant to the investigation, DSS

asked   Respondent      about   the     wound     and     how     it   occurred.

Respondent stated       that “she beat the child until the wound got

sticky.”     However, at trial, Respondent stated that the injury

resulted from her sister spanking the child with a board.

     During this investigation, DSS visited Respondent at her

home and observed that the house was unkempt and in complete

disarray.     As a result of the investigation, DSS placed Jill and

her sister outside of the home and provided Respondent with a

case plan.      DSS asked Respondent to complete a psychological

evaluation,    attend    parenting     classes,     and    attend      food    and

nutrition    sessions.      Respondent      completed     the     psychological

1
  The pseudonym “Jill” is used throughout this opinion to protect
the identity of the child and for ease of reading.
                                          -3-
evaluation which yielded a diagnosis of mild mental retardation

and depressive disorder.            As a result of the evaluation, it was

recommended that any contact between Respondent and her children

should     be    directly       supervised       and     that     Respondent          attend

mentoring       classes.        Respondent       failed     to    complete      parenting

classes, food and nutrition classes, or the mentoring classes.

      On 24 January 2011, DSS filed a petition alleging that Jill

was   a    neglected      and   dependent        juvenile.         DSS   alleged        that

Respondent       had      intellectual       limitations,           demonstrated          an

inability to provide a proper home environment, and had poor

parenting skills.          DSS also alleged that Jill’s father was not

capable of caring for her.                DSS obtained nonsecure custody of

Jill and placed her in the home of P.B., who is the paternal

grandmother of Jill’s sister.

      By order filed 13 July 2011, the trial court adjudicated

Jill to be neglected and dependent.                 After holding a disposition

hearing, the trial court ordered DSS to retain custody of Jill,

with placement continuing with P.B.                     The trial court conducted

subsequent       review    hearings       and,     on     30     March   2012,        ceased

reunification efforts.

      On    6     June     2013,    DSS    filed        a      motion    to     terminate

Respondent’s and the            father’s parental rights to                   Jill.      DSS
                                              -4-
alleged    that    Respondent’s        parental            rights    were    subject     to

termination       pursuant     to     N.C.          Gen.    Stat.     §     7B-1111(a)(1)

(neglect),    N.C.     Gen.   Stat.       §    7B-1111(a)(2)         (failure     to   make

reasonable    progress),       and     N.C.         Gen.     Stat.    §     7B-1111(a)(6)

(dependency).      A termination of parental rights hearing was held

on 23 May 2013, after which the trial court found that all three

grounds for termination alleged in the petition existed.                                The

court     determined    that    termination            of     Respondent’s        parental

rights was in the best interests of Jill and entered an order

terminating Respondent’s rights.2                   Respondent gave timely notice

of appeal.

                                      Analysis

I. Cessation of Reunification Efforts

    In her first argument on appeal, Respondent contends the

trial court erred when it ceased reunification efforts without

making the requisite findings of fact.                     We disagree.

    “This     Court     reviews      an       order    that    ceases       reunification

efforts to determine whether the trial court made appropriate

findings, whether the findings are based upon credible evidence,

whether     the    findings     of     fact          support    the       trial   court’s



2
  The trial court also terminated the parental rights of Jill’s
father. Because he did not appeal, that portion of the order is
not before us.
                                    -5-
conclusions, and whether the trial court abused its discretion

with respect to disposition.”         In re C.M., 183 N.C. App. 207,

213, 644 S.E.2d 588, 594 (2007).             “When a trial court ceases

reunification efforts with a parent, it is required to make

findings of fact pursuant to N.C. Gen. Stat. § 7B-507(b).”                 Id.

at   213-14,   644   S.E.2d   at   594.      “A   trial   court   may    cease

reunification efforts upon making a finding that further efforts

‘would be futile or would be inconsistent with the juvenile’s

health, safety, and need for a safe, permanent home within a

reasonable period of time[.]’”            Id. at 214, 644 S.E.2d at 594

(quoting N.C. Gen. Stat. § 7B-507(b)(1)).            Though characterized

as a finding or “ultimate finding[,]” see In re I.R.C., 214 N.C.

App. 358, 363, 714 S.E.2d 495, 499 (2011), the determination

that grounds exist to cease reunification efforts under N.C.

Gen. Stat. § 7B-507(b)(1) is, in substance, a conclusion of law

that must be supported by adequate findings of fact.                    Id. at

363, 714 S.E.2d at 498-99.

      The trial court made the following pertinent findings of

fact:

           10. That the Juvenile has been in the care
           of the Sampson County Department of Social
           Services or placed outside the removal home
           in excess of twelve (12) months and is
           placed in a structured environment.
                    -6-
11. That the Respondent Mother has       not
completed her service agreement with     the
Department of Social Services.

12. That the Respondent Mother suffers from
mild mental retardation.

. . . .

16. That    the   Respondent Mother relies
heavily on the oldest Juvenile with caring
for the siblings.

17. That the Respondent Mother desires to
live in a home by herself.

. . . .

22. That it is not likely that the Juvenile
will be returned within the next six (6)
months.

. . . .

25. That the Department has made reasonable
efforts in this matter to prevent or
eliminate the need for placement of the
Juvenile with the Department and to reunify
this family.

26. That    the  Department  is  no   longer
required to make reasonable efforts in this
matter to reunify this family pursuant to
N.C. Gen. Stat. 7B-507 as those efforts
would   clearly  be   futile  or  would   be
inconsistent with the Juvenile’s health and
safety, and need for a safe, permanent home
within a reasonable time.

27. That    the   Court  finds   that   the
conditions which led to the removal of the
Juvenile from the Juvenile’s home still
exists and that a return of the Juvenile to
said home would be contrary to the welfare
                                         -7-
            of the Juvenile.

The trial court concluded:

            4.   That pursuant to N.C. Gen. Stat. § 7B-
            507, the Sampson County Department of Social
            Services in no longer required to make
            reasonable efforts in this matter to reunify
            this family as those efforts would clearly
            be futile or would be inconsistent with the
            Juvenile’s health and safety, and need for a
            safe, permanent home within a reasonable
            period of time.

    In finding of fact 26 and in conclusion of law 4, the trial

court    made    the   ultimate       finding   required       under    section   7B-

507(b)(1) that reunification efforts “would clearly be futile or

would be inconsistent with the Juvenile’s health and safety, and

need for a safe, permanent home within a reasonable period of

time.”

    Respondent challenges the trial court’s ultimate finding on

the grounds that it did not specify which prong, “futile or

inconsistent[,]”          was   the     basis    for        ceasing    reunification

efforts.        Respondent argues that the trial court’s failure to

specify the prong upon which it relied prohibits this Court from

applying the proper standard of review.                       Moreover, Respondent

contends   that     the    trial   court’s      use    of    boilerplate   language

lifted directly from the statute results in a failure by the
                                -8-
trial court to link any of its findings to the two prongs set

forth in N.C. Gen. Stat. § 7B-507(b)(1).

    We conclude that unchallenged findings of fact 10 through

17, 21 and 27 support the trial court’s ultimate finding that

further reunification efforts would be futile and inconsistent

with Jill’s health and safety and her need for a permanent home

within a reasonable period of time.     The court found that Jill

has been in DSS custody for over twelve months, she has been in

a structured environment for this period of time, Respondent

relies on others in caring for Jill, Respondent did not complete

her services agreement, and Respondent desires to live in a home

by herself.   These findings are uncontested by Respondent and

are thus binding on appeal.    In re S.N., 194 N.C. App. 142, 147,

669 S.E.2d 55, 59 (2008), aff’d per curiam, 363 N.C. 368, 677

S.E.2d 455 (2009).     We conclude that the trial court’s findings

are sufficient to support its conclusion of law under N.C. Gen.

Stat. § 7B-507(b)(1), and we discern no abuse of discretion in

the trial court’s decision to cease reunification efforts under

these circumstances.

II. Termination of Parental Rights

    In her second argument, Respondent asserts that the trial

court abused its discretion in concluding that the termination
                                      -9-
of Respondent’s parental rights was in the best interests of

Jill.   We disagree.

      “After     an   adjudication    that    one   or    more    grounds      for

terminating a parent’s rights exist, the court shall determine

whether terminating the parent’s rights is in the juvenile’s

best interest.”        N.C. Gen. Stat. § 7B-1110(a) (2013).                    When

determining whether it is in the juvenile’s best interest for

the   parent’s    rights    to   be   terminated,    the       trial   court    is

required to make written findings regarding the relevant factors

enunciated in N.C. Gen. Stat. § 7B-1110(a).              Id.

      “We review the trial court's decision to terminate parental

rights for abuse of discretion.”            In re Anderson, 151 N.C. App.

94, 98, 564 S.E.2d 599, 602 (2002).           Abuse of discretion results

where the court’s ruling is manifestly unsupported by reason or

is so arbitrary that it could not have been the result of a

reasoned decision.         State v. Hennis, 323 N.C. 279, 285, 372

S.E.2d 523, 527 (1988).

      Here, the trial court made the following findings of fact

to support its conclusion that it was in the best interests of

Jill for Respondent’s parental rights to be terminated:

           3.   That the Juvenile has been placed with
           [P.B.] since January 24, 2011.

           4.     That the Juvenile is currently placed
                                      -10-
              in the aforesaid home with the Juvenile’s
              sibling.

              5.   That the Juvenile has adapted well in
              the current placement.

              6.   That the Juvenile is thriving in the
              current placement.

              7.   That   the   Juvenile          is      developing
              appropriately for her age.

              8.   That     [P.B.]    desires     to     adopt     the
              Juvenile.

              9.   That [P.B.] and the Juvenile                   have
              developed a close bond to one another.

              10. That there is little to no bond between
              the Juvenile and the Respondent Parents.

              11. That    [P.B.]   understands the   legal
              significance and the financial obligation of
              adopting the Juvenile.

              12. That the current permanent plan for the
              Juvenile is adoption.

              13. That the termination of parental rights
              of   the  respondents  would   aid  in   the
              completion of the current permanent plan for
              the Juvenile.

       Respondent     asserts   finding   of     fact    10   —   that    there     is

“little to no bond” between her and Jill — is unsupported by the

evidence.        To   support   her    argument,        Respondent       relies     on

evidence suggesting that a bond did, in fact, exist between Jill

and Respondent.         Respondent points to her father’s testimony

that   Jill    and    her   sister   “have   a    loving      relationship        with
                                              -11-
[Respondent]” and that they miss Respondent.                              Respondent also

cites Social Worker Dana Sutton’s testimony that (1) Jill knows

Respondent;        (2)      Jill        and        Respondent         have          a     “loving

relationship”;       and       (3)   DSS   was       recommending        bi-weekly         visits

between    Respondent          and    Jill      after       termination        because         P.B.

“would    like    for     the    girls     to      have     contact     with     their      mom.”

However,    Respondent’s             argument        ignores      the     well-established

principle     that       “[f]indings          of     fact      supported       by       competent

evidence are binding on appeal, despite evidence in the record

that might support a contrary finding.”                         In re C.I.M., 214 N.C.

App. 342, 345, 715 S.E.2d 247, 250 (2011).

    Here,        there    is    competent          record      evidence     supporting          the

trial court’s finding that there is “little to no bond between

Juvenile and Respondent.”                First, it is the adoptive parent who

has taken the initiative to involve Respondent in Jill’s life by

taking    Jill     once    a     month     to      Sampson      County      to      visit      with

Respondent.       Indeed, the fact that Jill – at three years of age

— only visits with her mother once per month at her adoptive

parent’s    initiative          is   evidence        supporting       the    trial        court’s

finding    that     there       is    little       to     no   bond     between         Jill    and

Respondent.        Moreover, competent evidence shows that Jill has
                                         -12-
been living with P.B. since she was only one year of age, which

is more than half of her life.

    While       Respondent       cites     other    evidence       that      may     have

supported a finding that there was a bond between mother and

child, the trial court’s finding of fact 10 is supported by

competent evidence and is binding on appeal.                       “It is not the

function   of    this    Court    to     reweigh    the    evidence     on    appeal.”

Garrett v. Burris, ___ N.C. App. ___, ___, 735 S.E.2d 414, 418

(2012), aff'd per curiam, 366 N.C. 551, 742 S.E.2d 803 (2013).

    Therefore, the trial court did not abuse its discretion in

determining that termination of Respondent’s parental rights was

in Jill’s best interests.           See In re S.C.R., 198 N.C. App. 525,

536, 679 S.E.2d 905, 912 (2009) (holding that trial court's

findings     reflected     reasoned        decision       based    upon      statutory

factors    listed   in    N.C.     Gen.     Stat.     §    7B–1110(a)     and       that,

therefore,      trial    court     did     not     abuse     its    discretion        in

concluding termination of mother's parental rights was in best

interests of child).

                                   Conclusion

    For    these    reasons,       we    affirm     the    trial   court’s         orders

ceasing    reunification         efforts     and     terminating        Respondent’s

parental rights.
                         -13-
AFFIRMED.

Judges HUNTER, JR. and ERVIN concur.

Report per Rule 30(e).